Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 9/21/2022 (items (68-71, 83-92) that strike out lines) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Double Patenting
Claims 1,3,4,7 of instant application 17714496 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,10 of U.S. Patent No. 11328484 in view of Pulli et al., IDS, U.S Patent No.6771294 (“Pulli”)
Claims 8-9 of instant application 17714496 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,10 of U.S. Patent No. 11328484 in view of Genc et al., IDS, U.S Patent Application Publication No.2004/0113885 (“Genc”) further in view of Pulli et al., IDS, U.S Patent No.6771294 (“Pulli”)

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,3 of the instant application 17/714496 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,10 of U.S. Patent No. 11328484 in view of Pulli et al., IDS,U.S Patent No.6771294 (“Pulli”) 
Claim 1 of Patent No.1132848 fails to teach determining a maximum number of user interface options; selecting, based on the maximum number of user interface options that can legibly fit in the virtual user interface and the environmental information, a subset of user interface operations from the set of available user interface operations associated with the physical surface.
However, in the same field of endeavor, Pulli teaches determining a maximum number of user interface options from the set of available user interface options that can legibly fit in a virtual user interface associated with the physical surface(col. 8, lines 3-20 “FIG. 5 shows an arrangement where an image 400 of the hand is superimposed by an augmented reality image consisting of not only the number buttons 402 of the phone but also of selection option segments 404, which are restricted to the part of the fingers on the palm side and placed on the image of the palm. On the image of the thumb there are arrow keys 406 and 408, which can be used to select a suitable selection option in the up/down direction. In such a case the thumb is in an upright position. Other possible selection options include a person's name list, the general menu of the device, and the messages. The image seen by the user also comprises an extended virtual display 410. A virtual display 410 is linked to the hand so that it can be placed anywhere in space except on the hand. The display location is preferably situated between the thumb and the other fingers. The display will be enabled when the user requests for it or the application (device) needs it (like error, call etc).” where number buttons of the phone displaying on the part of the fingers and selection option segment on the palm which is considered a number of user interface options that can legibly fit in a virtual user interface);
selecting, based on the maximum number of user interface options that can legibly fit in the virtual user interface and the information, a subset of user interface operations from the set of available user interface operations associated with the physical surface (col. 8, lines 3-11 as shown in Fig. 5 “FIG. 5 shows an arrangement where an image 400 of the hand is superimposed by an augmented reality image consisting of not only the number buttons 402 of the phone but also of selection option segments 404, which are restricted to the part of the fingers on the palm side and placed on the image of the palm. On the image of the thumb there are arrow keys 406 and 408, which can be used to select a suitable selection option in the up/down direction. In such a case the thumb is in an upright position.”; col.7, lines 17-32 as shown in Fig. 4B “The table browser interface is based on a table-driven browser and the interface has a high information content in a small space. Examine this arrangement below with reference to FIGS. 4A and 4B. FIG. 4A shows how an outside observer sees the user 200 using the device, and FIG. 4B shows an image of the hand 300 seen by the user 200. When the four fingers of the hand 300 are together, an image of the fingers can be superimposed by an augmented reality matrix of 4.times.3 segments, which is adapted to the three parts of each finger. The matrix segments can be, for example, the number buttons and buttons * and # of the phone. The image of the thumb can be superimposed by an augmented reality image of start and end buttons for a call. Since the matrix rows are of different lengths similarly as the fingers, the different columns can be shown with different colours for the sake of clarity.”; where Fig.5 displays the number buttons 402 of the phone on four fingers  and selection option segments 404 on palm, but Fig.4B displays only the number buttons 402 of the phone on four fingers  which is considered as based on the number of user interface options that can legibly fit in the virtual user interface, selecting a subset) ;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify method for generating virtual content in ta 3D physical environment of a user of Patent No.11328484  with displaying user interface options that can legibly fit in the virtual user interface as seen in Pulli because this modification would interact with the contents of the matrix by touching the matrix segments that are superimposed on the image of the hand (col.3, lines 54-59 of Pulli).
Claim 3  of instant application No. 17/714496 and claim 10 of Patent No. 11328484 is either identical or contains slightly different stylistic changes.
Claim 4, 7 of the instant application 17/714496 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,10 of U.S. Patent No. 11328484 in view of Pulli et al., IDS,U.S Patent No.6771294 (“Pulli”) 
Claim 1 of Patent No.1132848 fails to teach determining object information associated with the physical surface determining a maximum number of user interface options; selecting, based on the maximum number of user interface options that can legibly fit in the virtual user interface and the object information
However, in the same field of endeavor,  Pulli teaches In the same field of endeavor, Pulli teaches determining object information associated with the physical surface (col.5, lines 61-66 “The operation of the device is activated when the hand 202 is moved in front of the user 200 such that the perpendicular of the palm approximately faces the eyes of the user 200. In such a case the digital signal processing unit identifies the hand from an image formed by the camera);
accessing a set of available user interface options associated with the physical surface based on the object information ( col. 8, lines 3-20 “FIG. 5 shows an arrangement where an image 400 of the hand is superimposed by an augmented reality image consisting of not only the number buttons 402 of the phone but also of selection option segments 404, which are restricted to the part of the fingers on the palm side and placed on the image of the palm. On the image of the thumb there are arrow keys 406 and 408, which can be used to select a suitable selection option in the up/down direction. In such a case the thumb is in an upright position. Other possible selection options include a person's name list, the general menu of the device, and the messages. The image seen by the user also comprises an extended virtual display 410. A virtual display 410 is linked to the hand so that it can be placed anywhere in space except on the hand. The display location is preferably situated between the thumb and the other fingers. The display will be enabled when the user requests for it or the application (device) needs it (like error, call etc).”);
determining a maximum number of user interface options from the set of available user interface options that can legibly fit in a virtual user interface associated with the physical surface (col. 8, lines 3-20 “FIG. 5 shows an arrangement where an image 400 of the hand is superimposed by an augmented reality image consisting of not only the number buttons 402 of the phone but also of selection option segments 404, which are restricted to the part of the fingers on the palm side and placed on the image of the palm. On the image of the thumb there are arrow keys 406 and 408, which can be used to select a suitable selection option in the up/down direction. In such a case the thumb is in an upright position. Other possible selection options include a person's name list, the general menu of the device, and the messages. The image seen by the user also comprises an extended virtual display 410. A virtual display 410 is linked to the hand so that it can be placed anywhere in space except on the hand. The display location is preferably situated between the thumb and the other fingers. The display will be enabled when the user requests for it or the application (device) needs it (like error, call etc).” where number buttons of the phone displaying on the part of the fingers and selection option segment on the palm which is considered a number of user interface options that can legibly fit in a virtual user interface);
selecting, based on the maximum number of user interface options that can legibly fit in the virtual user interface and the object information, a subset of user interface operations from the set of available user interface operations associated with the physical surface (col. 8, lines 3-11 as shown in Fig. 5 “FIG. 5 shows an arrangement where an image 400 of the hand is superimposed by an augmented reality image consisting of not only the number buttons 402 of the phone but also of selection option segments 404, which are restricted to the part of the fingers on the palm side and placed on the image of the palm. On the image of the thumb there are arrow keys 406 and 408, which can be used to select a suitable selection option in the up/down direction. In such a case the thumb is in an upright position.”; col.7, lines 17-32 as shown in Fig. 4B “The table browser interface is based on a table-driven browser and the interface has a high information content in a small space. Examine this arrangement below with reference to FIGS. 4A and 4B. FIG. 4A shows how an outside observer sees the user 200 using the device, and FIG. 4B shows an image of the hand 300 seen by the user 200. When the four fingers of the hand 300 are together, an image of the fingers can be superimposed by an augmented reality matrix of 4.times.3 segments, which is adapted to the three parts of each finger. The matrix segments can be, for example, the number buttons and buttons * and # of the phone. The image of the thumb can be superimposed by an augmented reality image of start and end buttons for a call. Since the matrix rows are of different lengths similarly as the fingers, the different columns can be shown with different colours for the sake of clarity.”; where Fig.5 displays the number buttons 402 of the phone on four fingers  and selection option segments 404 on palm, but Fig.4B displays only the number buttons 402 of the phone on four fingers  which is considered as based on the number of user interface options that can legibly fit in the virtual user interface, selecting a subset);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify method for generating virtual content in ta 3D physical environment of a user of Patent No.11328484  with displaying user interface options that can legibly fit in the virtual user interface as seen in Pulli because this modification would interact with the contents of the matrix by touching the matrix segments that are superimposed on the image of the hand (col.3, lines 54-59 of Pulli).
Claim 7  of instant application No. 17/714496 and claim 10 of Patent No. 11328484 is either identical or contains slightly different stylistic changes.
3.	Claim 8-9 of the instant application 17/714496 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,10 of U.S. Patent No. 11328484 in view of Genc et al., IDS, U.S Patent Application Publication No.2004/0113885 (“Genc”) further in view of Pulli et al., IDS, U.S Patent No.6771294 (“Pulli”)
Claim 1 of Patent No.1132848 fails to teach determining information associated with a fiducial marker associated with the physical surface, accessing a set of available user interface options associated with the physical surface based on the information associated with the fiducial marker; determining a maximum number of user interface options from the set of available user interface options that can legibly fit in a virtual user interface associated with the physical surface; selecting, based on the maximum number of user interface options that can legibly fit in the virtual user interface and the information associated with the fiducial marker
However, in the same field of endeavor, Genc teaches determining information associated with a fiducial marker associated with the physical surface (¶0029 as shown in Fig.3 “The first row in FIG. 3 shows the AR system entering a menu/input mode. The first view illustrates a real world view of the marker board 20 with input device 22 in close proximity at a specific, predetermined location in the real world (Step S1). The second view of the first row is a view of the marker board 20 and input device 22 captured through the infrared-filtered camera 24, wherein all retroreflective markers are visible (Step S2). Through the use of the tracking system and processor, the AR system is able to determine the three markers 34 of the input device are outside the four bands of the marker board 20 and thus is the input device 22 and it is in the user's view (Step S3). Once the pose of the user and input device is determined (Step S4), the AR system will augment the user's view as in the third view of the first row. Here, as in Step S5, the three markers 34 are augmented with computer-generated graphics to simulate buttons or menus, e.g., the first markers reads "H" for help, the second marker reads "P" for previous page, and the third marker reads "N" for next page, and thus, the AR system enters the menu/input mode (Step S6). Optionally, the AR system will overlay a graphic on the marker board 20, such as a manual to assist the user in performing an operation to a piece of equipment in the user's view.”); 
accessing a set of available user interface options associated with the physical surface based on the information associated with the fiducial marker (¶0029 as shown in Fig.3 “The first row in FIG. 3 shows the AR system entering a menu/input mode. The first view illustrates a real world view of the marker board 20 with input device 22 in close proximity at a specific, predetermined location in the real world (Step S1). The second view of the first row is a view of the marker board 20 and input device 22 captured through the infrared-filtered camera 24, wherein all retroreflective markers are visible (Step S2). Through the use of the tracking system and processor, the AR system is able to determine the three markers 34 of the input device are outside the four bands of the marker board 20 and thus is the input device 22 and it is in the user's view (Step S3). Once the pose of the user and input device is determined (Step S4), the AR system will augment the user's view as in the third view of the first row. Here, as in Step S5, the three markers 34 are augmented with computer-generated graphics to simulate buttons or menus, e.g., the first markers reads "H" for help, the second marker reads "P" for previous page, and the third marker reads "N" for next page, and thus, the AR system enters the menu/input mode (Step S6). Optionally, the AR system will overlay a graphic on the marker board 20, such as a manual to assist the user in performing an operation to a piece of equipment in the user's view
selecting, based on the information associated with the fiducial marker, a subset of user interface operations from the set of available user interface operations associated with the physical surface; and generating an instruction for presenting the subset of user interface operations (¶0031 “The third row of FIG. 3 illustrates the that the input device 22 can be augmented with menus in addition to buttons. In the first view of the third row, the user places their finger on the first marker which corresponds to the "H" or Help button. Once the AR system determines the user has requested help, the AR system will augment the user's view by inserting a graphic help menu with several help options, as shown in the third view of the third row. In addition, up and down arrows will be placed above the second and third markers during the help mode to assist the user in selecting the help option desired. It is to be understood that the up and down arrows are only augmented in the user's view during the help mode. It is also to be understood that whenever a single marker is activated the remaining two markers can be augmented to reveal other options of the activated marker.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify method for generating virtual content in ta 3D physical environment of a user of Patent No.11328484  with displaying and selecting a menu with several options based on information associated with the markers in real world as seen in Genc because this modification would perform a function associated with the at least one marker (¶0015 of Genc).
In the same field of endeavor, determining a maximum number of user interface options from the set of available user interface options that can legibly fit in a virtual user interface associated with the physical surface(col. 8, lines 3-20 “FIG. 5 shows an arrangement where an image 400 of the hand is superimposed by an augmented reality image consisting of not only the number buttons 402 of the phone but also of selection option segments 404, which are restricted to the part of the fingers on the palm side and placed on the image of the palm. On the image of the thumb there are arrow keys 406 and 408, which can be used to select a suitable selection option in the up/down direction. In such a case the thumb is in an upright position. Other possible selection options include a person's name list, the general menu of the device, and the messages. The image seen by the user also comprises an extended virtual display 410. A virtual display 410 is linked to the hand so that it can be placed anywhere in space except on the hand. The display location is preferably situated between the thumb and the other fingers. The display will be enabled when the user requests for it or the application (device) needs it (like error, call etc).” where number buttons of the phone displaying on the part of the fingers and selection option segment on the palm which is considered a number of user interface options that can legibly fit in a virtual user interface);
selecting, based on the maximum number of user interface options that can legibly fit in the virtual user interface and the information, a subset of user interface operations from the set of available user interface operations associated with the physical surface (col. 8, lines 3-11 as shown in Fig. 5 “FIG. 5 shows an arrangement where an image 400 of the hand is superimposed by an augmented reality image consisting of not only the number buttons 402 of the phone but also of selection option segments 404, which are restricted to the part of the fingers on the palm side and placed on the image of the palm. On the image of the thumb there are arrow keys 406 and 408, which can be used to select a suitable selection option in the up/down direction. In such a case the thumb is in an upright position.”; col.7, lines 17-32 as shown in Fig. 4B “The table browser interface is based on a table-driven browser and the interface has a high information content in a small space. Examine this arrangement below with reference to FIGS. 4A and 4B. FIG. 4A shows how an outside observer sees the user 200 using the device, and FIG. 4B shows an image of the hand 300 seen by the user 200. When the four fingers of the hand 300 are together, an image of the fingers can be superimposed by an augmented reality matrix of 4.times.3 segments, which is adapted to the three parts of each finger. The matrix segments can be, for example, the number buttons and buttons * and # of the phone. The image of the thumb can be superimposed by an augmented reality image of start and end buttons for a call. Since the matrix rows are of different lengths similarly as the fingers, the different columns can be shown with different colours for the sake of clarity.”; where Fig.5 displays the number buttons 402 of the phone on four fingers  and selection option segments 404 on palm, but Fig.4B displays only the number buttons 402 of the phone on four fingers  which is considered as based on the number of user interface options that can legibly fit in the virtual user interface, selecting a subset) ;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify method for generating virtual content in ta 3D physical environment of a user of Patent No.11328484  and displaying and selecting a menu with several options based on information associated with the markers in real world of Genc with displaying user interface options that can legibly fit in the virtual user interface as seen in Pulli because this modification would interact with the contents of the matrix by touching the matrix segments that are superimposed on the image of the hand (col.3, lines 54-59 of Pulli).
  Claim 9  of instant application No. 17/714496 and claim 10 of Patent No. 11328484 is either identical or contains slightly different stylistic changes.

A chart showing the similar between application No. 17714496 and Patent No.11328484

Application No. 17714496
Patent No.11328484
Claim 1
A method for generating virtual content in a three-dimensional (3D) physical environment of a user, the method comprising: under control of a hardware processor:
 analyzing data acquired from a pose sensor to identify a pose of a user; identifying a physical surface in a 3D physical environment of the user based at least partly on the pose; 
receiving an indication to initiate an interaction with the physical surface; 

determining environmental information associated with the physical surface; accessing a set of available user interface options associated with the physical surface based on the environmental information;
 











determining a maximum number of user interface options from the set of available user interface options that can legibly fit in a virtual user interface associated with the physical surface;



 



selecting, based on the maximum number of user interface options that can legibly fit in the virtual user interface and the environmental information, a subset of user interface operations from the set of available user interface operations associated with the physical surface;
generating an instruction for presenting the virtual user interface containing the subset of user interface operations that can legibly fit in the virtual user interface in a 3D view to the user.
Claim 1
A method for generating virtual content in a three-dimensional (3D) physical environment of a user, the method comprising: under control of a hardware processor: 
analyzing data acquired from a pose sensor to identify a pose of a user;
 identifying a physical surface in a 3D physical environment of the user based at least partly on the pose;
 receiving an indication to initiate an interaction with the physical surface; determining an orientation of the physical surface; 
accessing information indicating a first set of virtual objects associated with a first surface orientation and a second set of virtual objects associated with a second surface orientation; in response to determining that the orientation of the physical surface is the first surface orientation, selecting the first set of virtual objects; in response to determining that the orientation of the physical surface is the second surface orientation, selecting the second set of virtual objects;
 determining a set of available user interface options corresponding to the selected first or second set of virtual objects; 
determining a first number of user interface options from the set of available user interface options that can legibly fit in a virtual user interface associated with an area available on the physical surface, wherein the first number is less than a number of user interface options in the set of available user interface options; 




selecting, from the set of available user interface options, a subset of user interface options equal to the first number; generating the virtual user interface including the subset of user interface options; 


generating an instruction for presenting the virtual user interface containing the subset of user interface options that can legibly fit in the virtual user interface in a 3D view to the user; 
and in response to selection of a first user interface option of the subset of user interface options, generating an instruction for displaying a corresponding first virtual object on the physical surface.
Claim 3
The method of claim 1, wherein the virtual user interface comprises a virtual menu.
Claim 10
The method of claim 1, wherein the virtual user interface comprises a virtual menu.
Claim 4
A method for generating virtual content in a three-dimensional (3D) physical environment of a user, the method comprising: -61-under control of a hardware processor: 
analyzing data acquired from a pose sensor to identify a pose of a user; identifying a physical surface in a 3D physical environment of the user based at least partly on the pose; 
receiving an indication to initiate an interaction with the physical surface; determining object information associated with the physical surface;
 accessing a set of available user interface options associated with the physical surface based on the object information; 












determining a maximum number of user interface options from the set of available user interface options that can legibly fit in a virtual user interface associated with the physical surface; 



selecting, based on the maximum number of user interface options that can legibly fit in the virtual user interface and the object information, a subset of user interface operations from the set of available user interface operations associated with the physical surface; 

generating an instruction for presenting the virtual user interface containing the subset of user interface operations that can legibly fit in the virtual user interface in a 3D view to the user.

Claim 1
A method for generating virtual content in a three-dimensional (3D) physical environment of a user, the method comprising: under control of a hardware processor: 
analyzing data acquired from a pose sensor to identify a pose of a user;
 identifying a physical surface in a 3D physical environment of the user based at least partly on the pose;
 receiving an indication to initiate an interaction with the physical surface; determining an orientation of the physical surface; 
accessing information indicating a first set of virtual objects associated with a first surface orientation and a second set of virtual objects associated with a second surface orientation; in response to determining that the orientation of the physical surface is the first surface orientation, selecting the first set of virtual objects; in response to determining that the orientation of the physical surface is the second surface orientation, selecting the second set of virtual objects;
 determining a set of available user interface options corresponding to the selected first or second set of virtual objects; 
determining a first number of user interface options from the set of available user interface options that can legibly fit in a virtual user interface associated with an area available on the physical surface, wherein the first number is less than a number of user interface options in the set of available user interface options; 
selecting, from the set of available user interface options, a subset of user interface options equal to the first number; generating the virtual user interface including the subset of user interface options; 

generating an instruction for presenting the virtual user interface containing the subset of user interface options that can legibly fit in the virtual user interface in a 3D view to the user; and in response to selection of a first user interface option of the subset of user interface options, generating an instruction for displaying a corresponding first virtual object on the physical surface.
Claim 7
The method of claim 4, wherein the virtual user interface comprises a virtual menu.
Claim 10
The method of claim 1, wherein the virtual user interface comprises a virtual menu.
Claim 8
A method for generating virtual content in a three-dimensional (3D) physical environment of a user, the method comprising: under control of a hardware processor:
 analyzing data acquired from a pose sensor to identify a pose of a user; identifying a physical surface in a 3D physical environment of the user based at least partly on the pose; 
-62-receiving an indication to initiate an interaction with the physical surface; determining information associated with a fiducial marker associated with the physical surface;
 accessing a set of available user interface options associated with the physical surface based on the information associated with the fiducial marker; 













determining a maximum number of user interface options from the set of available user interface options that can legibly fit in a virtual user interface associated with the physical surface; 







selecting, based on the maximum number of user interface options that can legibly fit in the virtual user interface and the information associated with the fiducial marker, a subset of user interface operations from the set of available user interface operations associated with the physical surface; 
generating an instruction for presenting the virtual user interface containing the subset of user interface operations that can legibly fit in the virtual user interface in a 3D view to the user.
Claim 1
A method for generating virtual content in a three-dimensional (3D) physical environment of a user, the method comprising: under control of a hardware processor: 
analyzing data acquired from a pose sensor to identify a pose of a user;
 identifying a physical surface in a 3D physical environment of the user based at least partly on the pose;
 receiving an indication to initiate an interaction with the physical surface; determining an orientation of the physical surface; 

accessing information indicating a first set of virtual objects associated with a first surface orientation and a second set of virtual objects associated with a second surface orientation; in response to determining that the orientation of the physical surface is the first surface orientation, selecting the first set of virtual objects; in response to determining that the orientation of the physical surface is the second surface orientation, selecting the second set of virtual objects;
 determining a set of available user interface options corresponding to the selected first or second set of virtual objects; 
determining a first number of user interface options from the set of available user interface options that can legibly fit in a virtual user interface associated with an area available on the physical surface, wherein the first number is less than a number of user interface options in the set of available user interface options; selecting, from the set of available user interface options, a subset of user interface options equal to the first number; generating the virtual user interface including the subset of user interface options; 


generating an instruction for presenting the virtual user interface containing the subset of user interface options that can legibly fit in the virtual user interface in a 3D view to the user; and in response to selection of a first user interface option of the subset of user interface options, generating an instruction for displaying a corresponding first virtual object on the physical surface.
Claim 9
The method of claim 8, wherein the virtual user interface comprises a virtual menu.

Claim 10
The method of claim 1, wherein the virtual user interface comprises a virtual menu.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Abovitz et al., IDS, U.S Patent Application Publication No. 2015/0016777 (“Abovitz”) in view of Wright et al., IDS, U.S Patent Application Publication No. 2016/0379408 (“Wright”) further in view of Pulli et al., IDS,U.S Patent No.6771294 (“Pulli”) 
Regarding independent claim 13, Abovitz teaches a method for generating virtual content in a three- dimensional (3D) physical environment of a user (Figs.61A-61D), the method comprising:
under control of a hardware processor (¶0694 “Any of the devices/servers in the above-described systems may include a bus or other communication mechanism for communicating information, which interconnects subsystems and devices, such as processor, system memory (e.g., RAM), static storage device (e.g., ROM), disk drive (e.g., magnetic or optical), communication interface (e.g., modem or Ethernet card), display (e.g., CRT or LCD), input device (e.g., keyboard, touchscreen). The system component performs specific operations by the processor executing one or more sequences of one or more instructions contained in system memory”):
analyzing data acquired from a pose sensor to identify a pose of a user (¶0237 ”The system (14) further features a sensor assembly (39), which may comprise X, Y, and Z axis accelerometer capability as well as a magnetic compass and X, Y, and Z axis gyro capability, preferably providing data at a relatively high frequency, such as 200 Hz. The depicted system (14) also comprises a head pose processor (36), such as an ASIC (application specific integrated circuit), FPGA (field programmable gate array), and/or ARM processor (advanced reduced-instruction-set machine), which may be configured to calculate real or near-real time user head pose from wide field of view image information output from the capture devices (16).” ¶0294 “More particularly, the user's individual AR system contains information about the user's head pose and orientation in a space, information about hand movement etc. of the user, information about the user's eyes and eye gaze, information about any totems that are being used by the user.”);
identifying a physical surface in a 3D physical environment of the user (¶0416 “The AR system may also detect or capture user interaction with the surface of the totem. For example, the AR system may employ one or more front facing cameras to detect a position and/or movement of a user's fingers. In particularly, the AR system may identify from the captured images, any interactions of the user's fingers with various portions of the surface of the totem. The AR system maps the locations of those interactions with the positions of virtual keys, and hence with various inputs (e.g., characters, numbers, punctuation, controls, functions). In response to the inputs, the AR system may cause the inputs to be provided to a computer or some other device.”);
receiving an indication to initiate an interaction with the physical surface (¶0416 “The AR system may also detect or capture user interaction with the surface of the totem. For example, the AR system may employ one or more front facing cameras to detect a position and/or movement of a user's fingers. In particularly, the AR system may identify from the captured images, any interactions of the user's fingers with various portions of the surface of the totem. The AR system maps the locations of those interactions with the positions of virtual keys, and hence with various inputs (e.g., characters, numbers, punctuation, controls, functions). In response to the inputs, the AR system may cause the inputs to be provided to a computer or some other device.”);
determining environmental information associated with the physical surface (¶0535 “ In particular, FIG. 50A shows a user performing a gesture to create a new virtual work portal or construct in hovering in space in a physical environment or hanging or glued to a physical surface such as a wall of a physical environment. The user may, for example, perform a two arm gesture, for instance dragging outward from a center point to locations where an upper left and a lower right corner of the virtual work portal or construct should be located. The virtual work portal or construct may, for example, be represented as a rectangle, the user gesture establishing not only the position, but also the dimensions of the virtual work portal or construct. ¶0542 “As illustrated in FIG. 50C, specific application, functions, tools, menus, models, or virtual rooms or virtual spaces can be assigned or associated to specific physical objects or surfaces. Thus, in response to a gesture performed on or proximate a defined physical structure or physical surface, the AR system automatically opens the respective application, functions, tools, menus, model, or virtual room or virtual space associated with the physical structure or physical surface, eliminating the need to navigate the user interface. As previously noted, a virtual work portal or construct may provide access to other virtual content, for example to applications, functions, menus, tools, games, three-dimensional models, and virtual rooms or virtual spaces. The user may employ various other gestures for navigating once the virtual work portal or construct has been created or opened” where user’s arm  gesture  is considered as environmental information.);
accessing a set of available user interface options associated with the physical surface based on the environmental information(¶0542 “As illustrated in FIG. 50C, specific application, functions, tools, menus, models, or virtual rooms or virtual spaces can be assigned or associated to specific physical objects or surfaces. Thus, in response to a gesture performed on or proximate a defined physical structure or physical surface, the AR system automatically opens the respective application, functions, tools, menus, model, or virtual room or virtual space associated with the physical structure or physical surface, eliminating the need to navigate the user interface. As previously noted, a virtual work portal or construct may provide access to other virtual content, for example to applications, functions, menus, tools, games, three-dimensional models, and virtual rooms or virtual spaces. The user may employ various other gestures for navigating once the virtual work portal or construct has been created or opened”)
selecting, based on environment information, a subset of user interface operations from the set of available user interface operations associated with the physical surface (¶0542 “As illustrated in FIG. 50C, specific application, functions, tools, menus, models, or virtual rooms or virtual spaces can be assigned or associated to specific physical objects or surfaces. Thus, in response to a gesture performed on or proximate a defined physical structure or physical surface, the AR system automatically opens the respective application, functions, tools, menus, model, or virtual room or virtual space associated with the physical structure or physical surface, eliminating the need to navigate the user interface. As previously noted, a virtual work portal or construct may provide access to other virtual content, for example to applications, functions, menus, tools, games, three-dimensional models, and virtual rooms or virtual spaces. The user may employ various other gestures for navigating once the virtual work portal or construct has been created or opened.”); 
generating an instruction for presenting the virtual user interface containing the subset of user interface operations in a 3D view to the user (¶0542 “As illustrated in FIG. 50C, specific application, functions, tools, menus, models, or virtual rooms or virtual spaces can be assigned or associated to specific physical objects or surfaces. Thus, in response to a gesture performed on or proximate a defined physical structure or physical surface, the AR system automatically opens the respective application, functions, tools, menus, model, or virtual room or virtual space associated with the physical structure or physical surface, eliminating the need to navigate the user interface. As previously noted, a virtual work portal or construct may provide access to other virtual content, for example to applications, functions, menus, tools, games, three-dimensional models, and virtual rooms or virtual spaces. The user may employ various other gestures for navigating once the virtual work portal or construct has been created or opened.”) Abovitz is understood to be silent on the remaining limitations of claim 1.
In the same field of endeavor, Wright teaches analyzing data acquired from a pose sensor to identify a pose of a user (¶0021 “ FIG. 1 shows an example physical space 100 in which a user 102 is wearing an augmented-reality device in the form of a head-mounted, see-through display device (referred to herein as a head-mounted display (HMD)) 104. The HMD 104 provides the user 102 with a see-through field of view (FOV) 106 of the physical space 100. Because the HMD 104 is mounted on the user's head, the FOV 106 of the physical space 100 may change as a pose of the user's head changes.”; ¶0081 “The HMD 1500 may also support other suitable positioning techniques, such as GPS or other global navigation systems. Further, while specific examples of position sensor systems have been described, it will be appreciated that any other suitable sensor systems may be used. For example, head pose and/or movement data may be determined based on sensor information from any combination of sensors mounted on the wearer and/or external to the wearer including, but not limited to, any number of gyroscopes, accelerometers, inertial measurement units, GPS devices, barometers, magnetometers, cameras (e.g., visible light cameras, infrared light cameras, time-of-flight depth cameras, structured light depth cameras, etc.), communication devices (e.g., WIFI antennas/interfaces), etc”).;
identifying a physical surface in a 3D physical environment of the user based at least partly on the pose (¶0019 “The present disclosure is directed to an approach for controlling an augmented-reality device to take a visible-light image of a physical space using an on-board camera. Further, the visible-light image may be automatically converted into a hologram that is visually presented, via a display of the augmented-reality device, in alignment with an identified surface of the physical space. For example, the hologram may appear to hang on a wall of the physical space from a perspective of the user of the augmented-reality device.”; ¶0036” In FIG. 5, the HMD 104 may identify a plurality of surfaces 500 (e.g., 500A, 500B, 500C, 500D) of the physical space 100. The plurality of identified surfaces 500 are indicated by dotted or dashed lines. The plurality of identified surfaces 500 include walls of the physical space 100, as well surfaces of objects in the physical space 100. In this example, surfaces of the couch 108A may not be identified by the HMD 104, because the contours of the couch do not satisfy surface criteria currently used to identify surfaces. In another example, the HMD 104 may identify the surfaces of the couch 108A, because more lenient flatness and/or size criteria may be in effect.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the concepts of display virtual content associated with physical surface of Abovitz with  identifying surface of the physical space according to a pose of the user's head as seen in Wright because this modification would visually present the mixed-reality image in alignment with the identified surface (abstract of Wright). Both Abovitz and Wright are understood to be silent on the remaining limitations of claim 1.
In the same field of endeavor, Pulli teaches determining environmental information associated with the physical surface (col.5, lines 61-66 “The operation of the device is activated when the hand 202 is moved in front of the user 200 such that the perpendicular of the palm approximately faces the eyes of the user 200. In such a case the digital signal processing unit identifies the hand from an image formed by the camera);
accessing a set of available user interface options associated with the physical surface based on the environmental information( col. 8, lines 3-20 “FIG. 5 shows an arrangement where an image 400 of the hand is superimposed by an augmented reality image consisting of not only the number buttons 402 of the phone but also of selection option segments 404, which are restricted to the part of the fingers on the palm side and placed on the image of the palm. On the image of the thumb there are arrow keys 406 and 408, which can be used to select a suitable selection option in the up/down direction. In such a case the thumb is in an upright position. Other possible selection options include a person's name list, the general menu of the device, and the messages. The image seen by the user also comprises an extended virtual display 410. A virtual display 410 is linked to the hand so that it can be placed anywhere in space except on the hand. The display location is preferably situated between the thumb and the other fingers. The display will be enabled when the user requests for it or the application (device) needs it (like error, call etc).”);
determining a maximum number of user interface options from the set of available user interface options that can legibly fit in a virtual user interface associated with the physical surface (col. 8, lines 3-20 “FIG. 5 shows an arrangement where an image 400 of the hand is superimposed by an augmented reality image consisting of not only the number buttons 402 of the phone but also of selection option segments 404, which are restricted to the part of the fingers on the palm side and placed on the image of the palm. On the image of the thumb there are arrow keys 406 and 408, which can be used to select a suitable selection option in the up/down direction. In such a case the thumb is in an upright position. Other possible selection options include a person's name list, the general menu of the device, and the messages. The image seen by the user also comprises an extended virtual display 410. A virtual display 410 is linked to the hand so that it can be placed anywhere in space except on the hand. The display location is preferably situated between the thumb and the other fingers. The display will be enabled when the user requests for it or the application (device) needs it (like error, call etc).” where number buttons of the phone displaying on the part of the fingers and selection option segment on the palm which is considered maximum number of user interface options that can legibly fit in a virtual user interface);
selecting, based on the maximum number of user interface options that can legibly fit in the virtual user interface and the environmental information, a subset of user interface operations from the set of available user interface operations associated with the physical surface (col. 8, lines 3-11 as shown in Fig. 5 “FIG. 5 shows an arrangement where an image 400 of the hand is superimposed by an augmented reality image consisting of not only the number buttons 402 of the phone but also of selection option segments 404, which are restricted to the part of the fingers on the palm side and placed on the image of the palm. On the image of the thumb there are arrow keys 406 and 408, which can be used to select a suitable selection option in the up/down direction. In such a case the thumb is in an upright position.”; col.7, lines 17-32 as shown in Fig. 4B “The table browser interface is based on a table-driven browser and the interface has a high information content in a small space. Examine this arrangement below with reference to FIGS. 4A and 4B. FIG. 4A shows how an outside observer sees the user 200 using the device, and FIG. 4B shows an image of the hand 300 seen by the user 200. When the four fingers of the hand 300 are together, an image of the fingers can be superimposed by an augmented reality matrix of 4.times.3 segments, which is adapted to the three parts of each finger. The matrix segments can be, for example, the number buttons and buttons * and # of the phone. The image of the thumb can be superimposed by an augmented reality image of start and end buttons for a call. Since the matrix rows are of different lengths similarly as the fingers, the different columns can be shown with different colours for the sake of clarity.”; where Fig.5 displays the number buttons 402 of the phone on four fingers  and selection option segments 404 on palm, but  Fig.4B displays only the number buttons 402 of the phone on four fingers  which is considered as based on the number of user interface options that can legibly fit in the virtual user interface, selecting a subset);
generating an instruction for presenting the virtual user interface containing the subset of user interface operations that can legibly fit in the virtual user interface in a 3D view to the user (col.7, lines 17-32 as shown in Fig. 4B “The table browser interface is based on a table-driven browser and the interface has a high information content in a small space. Examine this arrangement below with reference to FIGS. 4A and 4B. FIG. 4A shows how an outside observer sees the user 200 using the device, and FIG. 4B shows an image of the hand 300 seen by the user 200. When the four fingers of the hand 300 are together, an image of the fingers can be superimposed by an augmented reality matrix of 4.times.3 segments, which is adapted to the three parts of each finger. The matrix segments can be, for example, the number buttons and buttons * and # of the phone. The image of the thumb can be superimposed by an augmented reality image of start and end buttons for a call. Since the matrix rows are of different lengths similarly as the fingers, the different columns can be shown with different colours for the sake of clarity.”; col. 8, lines 3-11 as shown in Fig. 5 “FIG. 5 shows an arrangement where an image 400 of the hand is superimposed by an augmented reality image consisting of not only the number buttons 402 of the phone but also of selection option segments 404, which are restricted to the part of the fingers on the palm side and placed on the image of the palm. On the image of the thumb there are arrow keys 406 and 408, which can be used to select a suitable selection option in the up/down direction. In such a case the thumb is in an upright position.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the concepts of display virtual content associated with physical surface of Abovitz and  identifying surface of the physical space according to a pose of the user's head of Wright with displaying user interface options that can legibly fit in the virtual user interface as seen in Pulli because this modification would interact with the contents of the matrix by touching the matrix segments that are superimposed on the image of the hand (col.3, lines 54-59 of Pulli).
Thus, the combination of Abovitz, Wright and Pulli teaches a method for generating virtual content in a three-dimensional (3D) physical environment of a user, the method comprising: under control of a hardware processor: analyzing data acquired from a pose sensor to identify a pose of a user; identifying a physical surface in a 3D physical environment of the user based at least partly on the pose; receiving an indication to initiate an interaction with the physical surface; determining environmental information associated with the physical surface; accessing a set of available user interface options associated with the physical surface based on the environmental information; determining a maximum number of user interface options from the set of available user interface options that can legibly fit in a virtual user interface associated with the physical surface; selecting, based on the maximum number of user interface options that can legibly fit in the virtual user interface and the environmental information, a subset of user interface operations from the set of available user interface operations associated with the physical surface; generating an instruction for presenting the virtual user interface containing the subset of user interface operations that can legibly fit in the virtual user interface in a 3D view to the user.
Regarding claim 2, Abovitz, Wright and Pulli teach the method of claim 1, wherein the environmental information comprises one or more of: functions of the user's environment, objects in the user's environment, objects and their relationships with the environment, or information associated with the user's environment (¶0535 of Abovitz “ In particular, FIG. 50A shows a user performing a gesture to create a new virtual work portal or construct in hovering in space in a physical environment or hanging or glued to a physical surface such as a wall of a physical environment. The user may, for example, perform a two arm gesture, for instance dragging outward from a center point to locations where an upper left and a lower right corner of the virtual work portal or construct should be located. The virtual work portal or construct may, for example, be represented as a rectangle, the user gesture establishing not only the position, but also the dimensions of the virtual work portal or construct. ¶0542 of Abovitz “As illustrated in FIG. 50C, specific application, functions, tools, menus, models, or virtual rooms or virtual spaces can be assigned or associated to specific physical objects or surfaces. Thus, in response to a gesture performed on or proximate a defined physical structure or physical surface, the AR system automatically opens the respective application, functions, tools, menus, model, or virtual room or virtual space associated with the physical structure or physical surface, eliminating the need to navigate the user interface. As previously noted, a virtual work portal or construct may provide access to other virtual content, for example to applications, functions, menus, tools, games, three-dimensional models, and virtual rooms or virtual spaces. The user may employ various other gestures for navigating once the virtual work portal or construct has been created or opened” where user’s two arm gesture  is considered as objects in the user’s environment)
Regarding claim 3, Abovitz, Wright and Pulli teach the method of claim 1, wherein the virtual user interface comprises a virtual menu (¶0542 of Abovitz “As illustrated in FIG. 50C, specific application, functions, tools, menus, models, or virtual rooms or virtual spaces can be assigned or associated to specific physical objects or surfaces. Thus, in response to a gesture performed on or proximate a defined physical structure or physical surface, the AR system automatically opens the respective application, functions, tools, menus, model, or virtual room or virtual space associated with the physical structure or physical surface, eliminating the need to navigate the user interface. As previously noted, a virtual work portal or construct may provide access to other virtual content, for example to applications, functions, menus, tools, games, three-dimensional models, and virtual rooms or virtual spaces. The user may employ various other gestures for navigating once the virtual work portal or construct has been created or opened”; Fig. 4B, Fig5 of Pulli) In addition, the same motivation is used as the rejection for claim 1.
Regarding independent claim 4, Abovitz teaches A method for generating virtual content in a three-dimensional (3D) physical environment of a user(Figs.61A-61D), the method comprising: 
under control of a hardware processor (¶0694 “Any of the devices/servers in the above-described systems may include a bus or other communication mechanism for communicating information, which interconnects subsystems and devices, such as processor, system memory (e.g., RAM), static storage device (e.g., ROM), disk drive (e.g., magnetic or optical), communication interface (e.g., modem or Ethernet card), display (e.g., CRT or LCD), input device (e.g., keyboard, touchscreen). The system component performs specific operations by the processor executing one or more sequences of one or more instructions contained in system memory”):
analyzing data acquired from a pose sensor to identify a pose of a user (¶0237 ”The system (14) further features a sensor assembly (39), which may comprise X, Y, and Z axis accelerometer capability as well as a magnetic compass and X, Y, and Z axis gyro capability, preferably providing data at a relatively high frequency, such as 200 Hz. The depicted system (14) also comprises a head pose processor (36), such as an ASIC (application specific integrated circuit), FPGA (field programmable gate array), and/or ARM processor (advanced reduced-instruction-set machine), which may be configured to calculate real or near-real time user head pose from wide field of view image information output from the capture devices (16).” ¶0294 “More particularly, the user's individual AR system contains information about the user's head pose and orientation in a space, information about hand movement etc. of the user, information about the user's eyes and eye gaze, information about any totems that are being used by the user.”);
identifying a physical surface in a 3D physical environment of the user (¶0285 “As an example, the AR system may employ an instance of a generic wall finder object recognizer. The generic wall finder object recognizer identifies instances of walls in image information, without regard to specifics about a wall. Thus, the generic wall finder object recognizer identifies vertically oriented surfaces that constitute walls in the image data. The AR system may also employ an instance of a specific wall finder object recognizer, which is separate and distinct from the generic wall finder. The specific wall finder object recognizer identifies vertically oriented surfaces that constitute walls in the image data and which have one or more specific characteristics beyond those of generic wall. For example, a given specific wall may have one or more windows in defined positions, one or more doors in defined positions, may have a defined paint color, may have artwork hung from the wall, etc., which visually distinguishes the specific wall from other walls. Such allows the specific wall finder object recognizer to identify particular walls. For example, one instance of a specific wall finder object recognizer may identify a wall of a user's office. Other instances of specific wall finder object recognizers may identify respective walls of a user's living room or bedroom.”);
receiving an indication to initiate an interaction with the physical surface (¶0542 “As illustrated in FIG. 50C, specific application, functions, tools, menus, models, or virtual rooms or virtual spaces can be assigned or associated to specific physical objects or surfaces. Thus, in response to a gesture performed on or proximate a defined physical structure or physical surface, the AR system automatically opens the respective application, functions, tools, menus, model, or virtual room or virtual space associated with the physical structure or physical surface, eliminating the need to navigate the user interface. As previously noted, a virtual work portal or construct may provide access to other virtual content, for example to applications, functions, menus, tools, games, three-dimensional models, and virtual rooms or virtual spaces. The user may employ various other gestures for navigating once the virtual work portal or construct has been created or opened.”; ¶0550 “In particular, FIG. 51C shows the user performing a third gesture to indicate a command to map the virtual work portal or construct to the identified physical object, for example a surface of a wall, to cause the AR system to map the virtual work portal or construct to the physical object. The user may, for example, perform a release gesture, releasing the pinch to simulate releasing the virtual work portal or construct.”);
determining object information associated with the physical surface (¶0535 “ In particular, FIG. 50A shows a user performing a gesture to create a new virtual work portal or construct in hovering in space in a physical environment or hanging or glued to a physical surface such as a wall of a physical environment. The user may, for example, perform a two arm gesture, for instance dragging outward from a center point to locations where an upper left and a lower right corner of the virtual work portal or construct should be located. The virtual work portal or construct may, for example, be represented as a rectangle, the user gesture establishing not only the position, but also the dimensions of the virtual work portal or construct. ¶0542 “As illustrated in FIG. 50C, specific application, functions, tools, menus, models, or virtual rooms or virtual spaces can be assigned or associated to specific physical objects or surfaces. Thus, in response to a gesture performed on or proximate a defined physical structure or physical surface, the AR system automatically opens the respective application, functions, tools, menus, model, or virtual room or virtual space associated with the physical structure or physical surface, eliminating the need to navigate the user interface. As previously noted, a virtual work portal or construct may provide access to other virtual content, for example to applications, functions, menus, tools, games, three-dimensional models, and virtual rooms or virtual spaces. The user may employ various other gestures for navigating once the virtual work portal or construct has been created or opened” where user with two arm gesture  is considered as object information );
accessing a set of available user interface options associated with the physical surface based on the object information(¶0542 “As illustrated in FIG. 50C, specific application, functions, tools, menus, models, or virtual rooms or virtual spaces can be assigned or associated to specific physical objects or surfaces. Thus, in response to a gesture performed on or proximate a defined physical structure or physical surface, the AR system automatically opens the respective application, functions, tools, menus, model, or virtual room or virtual space associated with the physical structure or physical surface, eliminating the need to navigate the user interface. As previously noted, a virtual work portal or construct may provide access to other virtual content, for example to applications, functions, menus, tools, games, three-dimensional models, and virtual rooms or virtual spaces. The user may employ various other gestures for navigating once the virtual work portal or construct has been created or opened”); 
selecting, based on the object information, a subset of user interface operations from the set of available user interface operations associated with the physical surface(¶0542 “As illustrated in FIG. 50C, specific application, functions, tools, menus, models, or virtual rooms or virtual spaces can be assigned or associated to specific physical objects or surfaces. Thus, in response to a gesture performed on or proximate a defined physical structure or physical surface, the AR system automatically opens the respective application, functions, tools, menus, model, or virtual room or virtual space associated with the physical structure or physical surface, eliminating the need to navigate the user interface. As previously noted, a virtual work portal or construct may provide access to other virtual content, for example to applications, functions, menus, tools, games, three-dimensional models, and virtual rooms or virtual spaces. The user may employ various other gestures for navigating once the virtual work portal or construct has been created or opened.”); generating an instruction for presenting the virtual user interface containing the subset of user interface operations in a 3D view to the user (¶0542 “As illustrated in FIG. 50C, specific application, functions, tools, menus, models, or virtual rooms or virtual spaces can be assigned or associated to specific physical objects or surfaces. Thus, in response to a gesture performed on or proximate a defined physical structure or physical surface, the AR system automatically opens the respective application, functions, tools, menus, model, or virtual room or virtual space associated with the physical structure or physical surface, eliminating the need to navigate the user interface. As previously noted, a virtual work portal or construct may provide access to other virtual content, for example to applications, functions, menus, tools, games, three-dimensional models, and virtual rooms or virtual spaces. The user may employ various other gestures for navigating once the virtual work portal or construct has been created or opened.”) Abovitz is understood to be silent on the remaining limitations of claim 4.
In the same field of endeavor, Wright teaches analyzing data acquired from a pose sensor to identify a pose of a user (¶0021 “ FIG. 1 shows an example physical space 100 in which a user 102 is wearing an augmented-reality device in the form of a head-mounted, see-through display device (referred to herein as a head-mounted display (HMD)) 104. The HMD 104 provides the user 102 with a see-through field of view (FOV) 106 of the physical space 100. Because the HMD 104 is mounted on the user's head, the FOV 106 of the physical space 100 may change as a pose of the user's head changes.”; ¶0081 “The HMD 1500 may also support other suitable positioning techniques, such as GPS or other global navigation systems. Further, while specific examples of position sensor systems have been described, it will be appreciated that any other suitable sensor systems may be used. For example, head pose and/or movement data may be determined based on sensor information from any combination of sensors mounted on the wearer and/or external to the wearer including, but not limited to, any number of gyroscopes, accelerometers, inertial measurement units, GPS devices, barometers, magnetometers, cameras (e.g., visible light cameras, infrared light cameras, time-of-flight depth cameras, structured light depth cameras, etc.), communication devices (e.g., WIFI antennas/interfaces), etc”).;
identifying a physical surface in a 3D physical environment of the user based at least partly on the pose (¶0019 “The present disclosure is directed to an approach for controlling an augmented-reality device to take a visible-light image of a physical space using an on-board camera. Further, the visible-light image may be automatically converted into a hologram that is visually presented, via a display of the augmented-reality device, in alignment with an identified surface of the physical space. For example, the hologram may appear to hang on a wall of the physical space from a perspective of the user of the augmented-reality device.”; ¶0036” In FIG. 5, the HMD 104 may identify a plurality of surfaces 500 (e.g., 500A, 500B, 500C, 500D) of the physical space 100. The plurality of identified surfaces 500 are indicated by dotted or dashed lines. The plurality of identified surfaces 500 include walls of the physical space 100, as well surfaces of objects in the physical space 100. In this example, surfaces of the couch 108A may not be identified by the HMD 104, because the contours of the couch do not satisfy surface criteria currently used to identify surfaces. In another example, the HMD 104 may identify the surfaces of the couch 108A, because more lenient flatness and/or size criteria may be in effect.”) In addition, the same motivation is used as the rejection for claim 1. Both Abovitz and Wright are understood to be silent on the remaining limitations of claim 4.
In the same field of endeavor, Pulli teaches determining object information associated with the physical surface (col.5, lines 61-66 “The operation of the device is activated when the hand 202 is moved in front of the user 200 such that the perpendicular of the palm approximately faces the eyes of the user 200. In such a case the digital signal processing unit identifies the hand from an image formed by the camera);
accessing a set of available user interface options associated with the physical surface based on the object information ( col. 8, lines 3-20 “FIG. 5 shows an arrangement where an image 400 of the hand is superimposed by an augmented reality image consisting of not only the number buttons 402 of the phone but also of selection option segments 404, which are restricted to the part of the fingers on the palm side and placed on the image of the palm. On the image of the thumb there are arrow keys 406 and 408, which can be used to select a suitable selection option in the up/down direction. In such a case the thumb is in an upright position. Other possible selection options include a person's name list, the general menu of the device, and the messages. The image seen by the user also comprises an extended virtual display 410. A virtual display 410 is linked to the hand so that it can be placed anywhere in space except on the hand. The display location is preferably situated between the thumb and the other fingers. The display will be enabled when the user requests for it or the application (device) needs it (like error, call etc).”);
determining a maximum number of user interface options from the set of available user interface options that can legibly fit in a virtual user interface associated with the physical surface (col. 8, lines 3-20 “FIG. 5 shows an arrangement where an image 400 of the hand is superimposed by an augmented reality image consisting of not only the number buttons 402 of the phone but also of selection option segments 404, which are restricted to the part of the fingers on the palm side and placed on the image of the palm. On the image of the thumb there are arrow keys 406 and 408, which can be used to select a suitable selection option in the up/down direction. In such a case the thumb is in an upright position. Other possible selection options include a person's name list, the general menu of the device, and the messages. The image seen by the user also comprises an extended virtual display 410. A virtual display 410 is linked to the hand so that it can be placed anywhere in space except on the hand. The display location is preferably situated between the thumb and the other fingers. The display will be enabled when the user requests for it or the application (device) needs it (like error, call etc).” where number buttons of the phone displaying on the part of the fingers and selection option segment on the palm which is considered a number of user interface options that can legibly fit in a virtual user interface);
selecting, based on the maximum number of user interface options that can legibly fit in the virtual user interface and the object information, a subset of user interface operations from the set of available user interface operations associated with the physical surface (col. 8, lines 3-11 as shown in Fig. 5 “FIG. 5 shows an arrangement where an image 400 of the hand is superimposed by an augmented reality image consisting of not only the number buttons 402 of the phone but also of selection option segments 404, which are restricted to the part of the fingers on the palm side and placed on the image of the palm. On the image of the thumb there are arrow keys 406 and 408, which can be used to select a suitable selection option in the up/down direction. In such a case the thumb is in an upright position.”; col.7, lines 17-32 as shown in Fig. 4B “The table browser interface is based on a table-driven browser and the interface has a high information content in a small space. Examine this arrangement below with reference to FIGS. 4A and 4B. FIG. 4A shows how an outside observer sees the user 200 using the device, and FIG. 4B shows an image of the hand 300 seen by the user 200. When the four fingers of the hand 300 are together, an image of the fingers can be superimposed by an augmented reality matrix of 4.times.3 segments, which is adapted to the three parts of each finger. The matrix segments can be, for example, the number buttons and buttons * and # of the phone. The image of the thumb can be superimposed by an augmented reality image of start and end buttons for a call. Since the matrix rows are of different lengths similarly as the fingers, the different columns can be shown with different colours for the sake of clarity.”; where Fig.5 displays the number buttons 402 of the phone on four fingers  and selection option segments 404 on palm, but Fig.4B displays only the number buttons 402 of the phone on four fingers  which is considered as based on the number of user interface options that can legibly fit in the virtual user interface, selecting a subset);
generating an instruction for presenting the virtual user interface containing the subset of user interface operations that can legibly fit in the virtual user interface in a  view to the user (col.7, lines 17-32 as shown in Fig. 4B “The table browser interface is based on a table-driven browser and the interface has a high information content in a small space. Examine this arrangement below with reference to FIGS. 4A and 4B. FIG. 4A shows how an outside observer sees the user 200 using the device, and FIG. 4B shows an image of the hand 300 seen by the user 200. When the four fingers of the hand 300 are together, an image of the fingers can be superimposed by an augmented reality matrix of 4.times.3 segments, which is adapted to the three parts of each finger. The matrix segments can be, for example, the number buttons and buttons * and # of the phone. The image of the thumb can be superimposed by an augmented reality image of start and end buttons for a call. Since the matrix rows are of different lengths similarly as the fingers, the different columns can be shown with different colours for the sake of clarity.”; col. 8, lines 3-11 as shown in Fig. 5 “FIG. 5 shows an arrangement where an image 400 of the hand is superimposed by an augmented reality image consisting of not only the number buttons 402 of the phone but also of selection option segments 404, which are restricted to the part of the fingers on the palm side and placed on the image of the palm. On the image of the thumb there are arrow keys 406 and 408, which can be used to select a suitable selection option in the up/down direction. In such a case the thumb is in an upright position.”) In addition, the same motivation is used as the rejection for claim 1.
Thus, the combination of Abovitz, Wright and Pulli teaches a method for generating virtual content in a three-dimensional (3D) physical environment of a user, the method comprising: -61-under control of a hardware processor: analyzing data acquired from a pose sensor to identify a pose of a user; identifying a physical surface in a 3D physical environment of the user based at least partly on the pose; receiving an indication to initiate an interaction with the physical surface; determining object information associated with the physical surface; accessing a set of available user interface options associated with the physical surface based on the object information; determining a maximum number of user interface options from the set of available user interface options that can legibly fit in a virtual user interface associated with the physical surface; selecting, based on the maximum number of user interface options that can legibly fit in the virtual user interface and the object information, a subset of user interface operations from the set of available user interface operations associated with the physical surface; generating an instruction for presenting the virtual user interface containing the subset of user interface operations that can legibly fit in the virtual user interface in a 3D view to the user.
Regarding claim 5, Abovitz, Wright and Pulli the method of claim 4, wherein the object information comprises one or more of: a shape of a physical object, functions of the physical object, a type of the object, information associated with objects in the user's environment, or an affordance of the physical object.(¶0535 of Abovitz “ In particular, FIG. 50A shows a user performing a gesture to create a new virtual work portal or construct in hovering in space in a physical environment or hanging or glued to a physical surface such as a wall of a physical environment. The user may, for example, perform a two arm gesture, for instance dragging outward from a center point to locations where an upper left and a lower right corner of the virtual work portal or construct should be located. The virtual work portal or construct may, for example, be represented as a rectangle, the user gesture establishing not only the position, but also the dimensions of the virtual work portal or construct.”)
Regarding claim 7, Abovitz, Wright and Pulli teaches the method of claim 4, wherein the virtual user interface comprises a virtual menu (¶0542 of Abovitz “As illustrated in FIG. 50C, specific application, functions, tools, menus, models, or virtual rooms or virtual spaces can be assigned or associated to specific physical objects or surfaces. Thus, in response to a gesture performed on or proximate a defined physical structure or physical surface, the AR system automatically opens the respective application, functions, tools, menus, model, or virtual room or virtual space associated with the physical structure or physical surface, eliminating the need to navigate the user interface. As previously noted, a virtual work portal or construct may provide access to other virtual content, for example to applications, functions, menus, tools, games, three-dimensional models, and virtual rooms or virtual spaces. The user may employ various other gestures for navigating once the virtual work portal or construct has been created or opened”; Fig. 4B, Fig5 of Pulli) In addition, the same motivation is used as the rejection for claim 1.
2.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abovitz et al., IDS, U.S Patent Application Publication No. 2015/0016777 (“Abovitz”) in view of Wright et al., IDS,U.S Patent Application Publication No. 2016/0379408 (“Wright”) further in view of Pulli et al., IDS,U.S Patent No.6771294 (“Pulli”) further in view of MACIOCCI et al, IDS,U.S Patent Application Publication No. 2014/0063060 (“MACIOCCI”)
Regarding claim 5, Abovitz, Wright and Pulli teach the method of claim 5, wherein the object comprises one or more persons in a field of view of the user (535 “ In particular, FIG. 50A shows a user performing a gesture to create a new virtual work portal or construct in hovering in space in a physical environment or hanging or glued to a physical surface such as a wall of a physical environment. The user may, for example, perform a two arm gesture, for instance dragging outward from a center point to locations where an upper left and a lower right corner of the virtual work portal or construct should be located. The virtual work portal or construct may, for example, be represented as a rectangle, the user gesture establishing not only the position, but also the dimensions of the virtual work portal or construct”; ¶0558 “ Referring to FIG. 53, an exemplary process 5300 of how data is communicated back and forth between two users located at two separate physical locations is disclosed. It should be appreciated that each input system (e.g., sensors, cameras, eye tracking, audio, etc.) may have a process similar to the one below. For illustrative purposes, the input of the following system may be input from the FOV cameras (e.g., cameras that capture the FOV of the users)”).  Abovitz, Wright and Pulli are understood to be silent on the remaining limitations of claim 5.
In the same field of endeavor, MACIOCCI teaches wherein the object comprises one or more persons in a field of view of the user (¶0111 “In some embodiments, one or more virtual workspaces may be stored in the cloud (e.g., on a remote server), so as to further enhance the ability to share virtual workspaces between different users and different devices. For example, one person can give a particular reference object to another person, and the other person may then view and/or interact with a virtual workspace associated with the reference object while using his or her own head-mounted display unit, which can load data associated with the virtual workspace from a remote server. Additionally or alternatively, multiple users of multiple different head-mounted display units can interact with the same virtual workspace simultaneously in either a local sharing scenario (e.g., in which all users are sitting at the same table and viewing the same reference object) or in a remote sharing scenario (e.g., in which users are physically located at different locations, but interacting with the same virtual workspace, in a shared session).” Where multiple users are sitting at the same table which is considered as one or more persons in a field of view of the user)
Abovitz teaches detecting two arm gestures of user and multiple users at different locations.  MACIOCCI teaches multiple users can be at the same location or different locations. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the concepts of display virtual content associated with physical surface of Abovitz and  identifying surface of the physical space according to a pose of the user's head of Wright and displaying user interface options that can legibly fit in the virtual user interface as seen in Pulli with multiple head mounted users in same location as seen in MACIOCCI because this modification would interact with the same virtual workspace (¶0111 of MACIOCCI).
Thus, the combination of Abovitz, Wright, Pulli and MACIOCCI teaches wherein the object comprises one or more persons in a field of view of the user.
3.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Abovitz et al., IDS, U.S Patent Application Publication No. 2015/0016777 (“Abovitz”) in view of Wright et al., IDS, U.S Patent Application Publication No. 2016/0379408 (“Wright”) further in view of Genc et al., IDS, U.S Patent Application Publication No.2004/0113885 (“Genc”) further in view of Pulli et al., IDS, U.S Patent No.6771294 (“Pulli”)
Regarding independent claim 8, Abovitz teaches a method for generating virtual content in a three- dimensional (3D) physical environment of a user (Figs.61A-61D), the method comprising:
under control of a hardware processor (¶0694 “Any of the devices/servers in the above-described systems may include a bus or other communication mechanism for communicating information, which interconnects subsystems and devices, such as processor, system memory (e.g., RAM), static storage device (e.g., ROM), disk drive (e.g., magnetic or optical), communication interface (e.g., modem or Ethernet card), display (e.g., CRT or LCD), input device (e.g., keyboard, touchscreen). The system component performs specific operations by the processor executing one or more sequences of one or more instructions contained in system memory”):
analyzing data acquired from a pose sensor to identify a pose of a user (¶0237 ”The system (14) further features a sensor assembly (39), which may comprise X, Y, and Z axis accelerometer capability as well as a magnetic compass and X, Y, and Z axis gyro capability, preferably providing data at a relatively high frequency, such as 200 Hz. The depicted system (14) also comprises a head pose processor (36), such as an ASIC (application specific integrated circuit), FPGA (field programmable gate array), and/or ARM processor (advanced reduced-instruction-set machine), which may be configured to calculate real or near-real time user head pose from wide field of view image information output from the capture devices (16).” ¶0294 “More particularly, the user's individual AR system contains information about the user's head pose and orientation in a space, information about hand movement etc. of the user, information about the user's eyes and eye gaze, information about any totems that are being used by the user.”);
identifying a physical surface in a 3D physical environment of the user (¶0285 “As an example, the AR system may employ an instance of a generic wall finder object recognizer. The generic wall finder object recognizer identifies instances of walls in image information, without regard to specifics about a wall. Thus, the generic wall finder object recognizer identifies vertically oriented surfaces that constitute walls in the image data. The AR system may also employ an instance of a specific wall finder object recognizer, which is separate and distinct from the generic wall finder. The specific wall finder object recognizer identifies vertically oriented surfaces that constitute walls in the image data and which have one or more specific characteristics beyond those of generic wall. For example, a given specific wall may have one or more windows in defined positions, one or more doors in defined positions, may have a defined paint color, may have artwork hung from the wall, etc., which visually distinguishes the specific wall from other walls. Such allows the specific wall finder object recognizer to identify particular walls. For example, one instance of a specific wall finder object recognizer may identify a wall of a user's office. Other instances of specific wall finder object recognizers may identify respective walls of a user's living room or bedroom.”);
receiving an indication to initiate an interaction with the physical surface(¶0542 “As illustrated in FIG. 50C, specific application, functions, tools, menus, models, or virtual rooms or virtual spaces can be assigned or associated to specific physical objects or surfaces. Thus, in response to a gesture performed on or proximate a defined physical structure or physical surface, the AR system automatically opens the respective application, functions, tools, menus, model, or virtual room or virtual space associated with the physical structure or physical surface, eliminating the need to navigate the user interface. As previously noted, a virtual work portal or construct may provide access to other virtual content, for example to applications, functions, menus, tools, games, three-dimensional models, and virtual rooms or virtual spaces. The user may employ various other gestures for navigating once the virtual work portal or construct has been created or opened.”; ¶0550 “In particular, FIG. 51C shows the user performing a third gesture to indicate a command to map the virtual work portal or construct to the identified physical object, for example a surface of a wall, to cause the AR system to map the virtual work portal or construct to the physical object. The user may, for example, perform a release gesture, releasing the pinch to simulate releasing the virtual work portal or construct.”);
determining information associated with a fiducial marker associated with the physical surface (¶0261] The system may be configured to share basic elements (walls, windows, desk geometry, etc.) with any user who walks into the room in virtual or augmented reality, and in one embodiment that person's system will be configured to take images from his particular perspective and upload those to the cloud. Then the cloud becomes populated with old and new sets of data and can run optimization routines and establish fiducials that exist on individual objects.” ¶0266 “Referring to FIG. 18, the wearable AR system may be configured to capture image information and extract fiducials and recognized points (52). The wearable local system may calculate pose using one of the pose calculation techniques mentioned below. The cloud (54) may be configured to use images and fiducials to segment 3-D objects from more static 3-D background; images provide textures maps for objects and the world (textures may be realtime videos). The cloud resources (56) may be configured to store and make available static fiducials and textures for world registration. The cloud resources may be configured to groom the point cloud for optimal point density for registration. The cloud resources (60) may store and make available object fiducials and textures for object registration and manipulation; the cloud may groom point clouds for optimal density for registration. The could resource may be configured (62) to use all valid points and textures to generate fractal solid models of objects; the cloud may groom point cloud information for optimal fiducial density. The cloud resource (64) may be configured to query users for training on identity of segmented objects and the world; an ontology database may use the answers to imbue objects and the world with actionable properties.  );
accessing a set of available user interface options associated with the physical surface based on the information (¶0261 “The system may be configured to share basic elements (walls, windows, desk geometry, etc.) with any user who walks into the room in virtual or augmented reality, and in one embodiment that person's system will be configured to take images from his particular perspective and upload those to the cloud. Then the cloud becomes populated with old and new sets of data and can run optimization routines and establish fiducials that exist on individual objects.” ¶0542 “As illustrated in FIG. 50C, specific application, functions, tools, menus, models, or virtual rooms or virtual spaces can be assigned or associated to specific physical objects or surfaces. Thus, in response to a gesture performed on or proximate a defined physical structure or physical surface, the AR system automatically opens the respective application, functions, tools, menus, model, or virtual room or virtual space associated with the physical structure or physical surface, eliminating the need to navigate the user interface. As previously noted, a virtual work portal or construct may provide access to other virtual content, for example to applications, functions, menus, tools, games, three-dimensional models, and virtual rooms or virtual spaces. The user may employ various other gestures for navigating once the virtual work portal or construct has been created or opened”); 
selecting, based on the information, a subset of user interface operations from the set of available user interface operations associated with the physical surface (¶0542 “As illustrated in FIG. 50C, specific application, functions, tools, menus, models, or virtual rooms or virtual spaces can be assigned or associated to specific physical objects or surfaces. Thus, in response to a gesture performed on or proximate a defined physical structure or physical surface, the AR system automatically opens the respective application, functions, tools, menus, model, or virtual room or virtual space associated with the physical structure or physical surface, eliminating the need to navigate the user interface. As previously noted, a virtual work portal or construct may provide access to other virtual content, for example to applications, functions, menus, tools, games, three-dimensional models, and virtual rooms or virtual spaces. The user may employ various other gestures for navigating once the virtual work portal or construct has been created or opened.”); generating an instruction for presenting the virtual user interface containing the subset of user interface operations in a 3D view to the user (¶0542 “As illustrated in FIG. 50C, specific application, functions, tools, menus, models, or virtual rooms or virtual spaces can be assigned or associated to specific physical objects or surfaces. Thus, in response to a gesture performed on or proximate a defined physical structure or physical surface, the AR system automatically opens the respective application, functions, tools, menus, model, or virtual room or virtual space associated with the physical structure or physical surface, eliminating the need to navigate the user interface. As previously noted, a virtual work portal or construct may provide access to other virtual content, for example to applications, functions, menus, tools, games, three-dimensional models, and virtual rooms or virtual spaces. The user may employ various other gestures for navigating once the virtual work portal or construct has been created or opened.”) Abovitz is understood to be silent on the remaining limitations of claim 8.
In the same field of endeavor, Wright teaches analyzing data acquired from a pose sensor to identify a pose of a user (¶0021 “ FIG. 1 shows an example physical space 100 in which a user 102 is wearing an augmented-reality device in the form of a head-mounted, see-through display device (referred to herein as a head-mounted display (HMD)) 104. The HMD 104 provides the user 102 with a see-through field of view (FOV) 106 of the physical space 100. Because the HMD 104 is mounted on the user's head, the FOV 106 of the physical space 100 may change as a pose of the user's head changes.”; ¶0081 “The HMD 1500 may also support other suitable positioning techniques, such as GPS or other global navigation systems. Further, while specific examples of position sensor systems have been described, it will be appreciated that any other suitable sensor systems may be used. For example, head pose and/or movement data may be determined based on sensor information from any combination of sensors mounted on the wearer and/or external to the wearer including, but not limited to, any number of gyroscopes, accelerometers, inertial measurement units, GPS devices, barometers, magnetometers, cameras (e.g., visible light cameras, infrared light cameras, time-of-flight depth cameras, structured light depth cameras, etc.), communication devices (e.g., WIFI antennas/interfaces), etc”).;
identifying a physical surface in a 3D physical environment of the user based at least partly on the pose (¶0019 “The present disclosure is directed to an approach for controlling an augmented-reality device to take a visible-light image of a physical space using an on-board camera. Further, the visible-light image may be automatically converted into a hologram that is visually presented, via a display of the augmented-reality device, in alignment with an identified surface of the physical space. For example, the hologram may appear to hang on a wall of the physical space from a perspective of the user of the augmented-reality device.”; ¶0036” In FIG. 5, the HMD 104 may identify a plurality of surfaces 500 (e.g., 500A, 500B, 500C, 500D) of the physical space 100. The plurality of identified surfaces 500 are indicated by dotted or dashed lines. The plurality of identified surfaces 500 include walls of the physical space 100, as well surfaces of objects in the physical space 100. In this example, surfaces of the couch 108A may not be identified by the HMD 104, because the contours of the couch do not satisfy surface criteria currently used to identify surfaces. In another example, the HMD 104 may identify the surfaces of the couch 108A, because more lenient flatness and/or size criteria may be in effect.”) In addition, the same motivation is used as the rejection for claim 1. Both Abovitz and Wright are understood to be silent on the remaining limitations of claim 8.
In the same field of endeavor, Genc teaches determining information associated with a fiducial marker associated with the physical surface (¶0029 as shown in Fig.3 “The first row in FIG. 3 shows the AR system entering a menu/input mode. The first view illustrates a real world view of the marker board 20 with input device 22 in close proximity at a specific, predetermined location in the real world (Step S1). The second view of the first row is a view of the marker board 20 and input device 22 captured through the infrared-filtered camera 24, wherein all retroreflective markers are visible (Step S2). Through the use of the tracking system and processor, the AR system is able to determine the three markers 34 of the input device are outside the four bands of the marker board 20 and thus is the input device 22 and it is in the user's view (Step S3). Once the pose of the user and input device is determined (Step S4), the AR system will augment the user's view as in the third view of the first row. Here, as in Step S5, the three markers 34 are augmented with computer-generated graphics to simulate buttons or menus, e.g., the first markers reads "H" for help, the second marker reads "P" for previous page, and the third marker reads "N" for next page, and thus, the AR system enters the menu/input mode (Step S6). Optionally, the AR system will overlay a graphic on the marker board 20, such as a manual to assist the user in performing an operation to a piece of equipment in the user's view.”); 
accessing a set of available user interface options associated with the physical surface based on the information associated with the fiducial marker (¶0029 as shown in Fig.3 “The first row in FIG. 3 shows the AR system entering a menu/input mode. The first view illustrates a real world view of the marker board 20 with input device 22 in close proximity at a specific, predetermined location in the real world (Step S1). The second view of the first row is a view of the marker board 20 and input device 22 captured through the infrared-filtered camera 24, wherein all retroreflective markers are visible (Step S2). Through the use of the tracking system and processor, the AR system is able to determine the three markers 34 of the input device are outside the four bands of the marker board 20 and thus is the input device 22 and it is in the user's view (Step S3). Once the pose of the user and input device is determined (Step S4), the AR system will augment the user's view as in the third view of the first row. Here, as in Step S5, the three markers 34 are augmented with computer-generated graphics to simulate buttons or menus, e.g., the first markers reads "H" for help, the second marker reads "P" for previous page, and the third marker reads "N" for next page, and thus, the AR system enters the menu/input mode (Step S6). Optionally, the AR system will overlay a graphic on the marker board 20, such as a manual to assist the user in performing an operation to a piece of equipment in the user's view
selecting, based on the information associated with the fiducial marker, a subset of user interface operations from the set of available user interface operations associated with the physical surface; and generating an instruction for presenting the subset of user interface operations (¶0031 “The third row of FIG. 3 illustrates the that the input device 22 can be augmented with menus in addition to buttons. In the first view of the third row, the user places their finger on the first marker which corresponds to the "H" or Help button. Once the AR system determines the user has requested help, the AR system will augment the user's view by inserting a graphic help menu with several help options, as shown in the third view of the third row. In addition, up and down arrows will be placed above the second and third markers during the help mode to assist the user in selecting the help option desired. It is to be understood that the up and down arrows are only augmented in the user's view during the help mode. It is also to be understood that whenever a single marker is activated the remaining two markers can be augmented to reveal other options of the activated marker.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the concepts of display virtual content associated with physical surface of Abovitz and  identifying surface of the physical space according to a pose of the user's head of Wright with displaying and selecting a menu with several options based on information associated with the markers in real world as seen in Genc because this modification would perform a function associated with the at least one marker (¶0015 of Genc). Abovitz, Wright and Genc are understood to be silent on the remaining limitations of claim 8.
In the same field of endeavor, Pulli teaches determining information associated with the physical surface (col.5, lines 61-66 “The operation of the device is activated when the hand 202 is moved in front of the user 200 such that the perpendicular of the palm approximately faces the eyes of the user 200. In such a case the digital signal processing unit identifies the hand from an image formed by the camera);
 accessing a set of available user interface options associated with the physical surface based on the information ( col. 8, lines 3-20 “FIG. 5 shows an arrangement where an image 400 of the hand is superimposed by an augmented reality image consisting of not only the number buttons 402 of the phone but also of selection option segments 404, which are restricted to the part of the fingers on the palm side and placed on the image of the palm. On the image of the thumb there are arrow keys 406 and 408, which can be used to select a suitable selection option in the up/down direction. In such a case the thumb is in an upright position. Other possible selection options include a person's name list, the general menu of the device, and the messages. The image seen by the user also comprises an extended virtual display 410. A virtual display 410 is linked to the hand so that it can be placed anywhere in space except on the hand. The display location is preferably situated between the thumb and the other fingers. The display will be enabled when the user requests for it or the application (device) needs it (like error, call etc).”);
determining a maximum number of user interface options from the set of available user interface options that can legibly fit in a virtual user interface associated with the physical surface(col. 8, lines 3-20 “FIG. 5 shows an arrangement where an image 400 of the hand is superimposed by an augmented reality image consisting of not only the number buttons 402 of the phone but also of selection option segments 404, which are restricted to the part of the fingers on the palm side and placed on the image of the palm. On the image of the thumb there are arrow keys 406 and 408, which can be used to select a suitable selection option in the up/down direction. In such a case the thumb is in an upright position. Other possible selection options include a person's name list, the general menu of the device, and the messages. The image seen by the user also comprises an extended virtual display 410. A virtual display 410 is linked to the hand so that it can be placed anywhere in space except on the hand. The display location is preferably situated between the thumb and the other fingers. The display will be enabled when the user requests for it or the application (device) needs it (like error, call etc).” where number buttons of the phone displaying on the part of the fingers and selection option segment on the palm which is considered a number of user interface options that can legibly fit in a virtual user interface);
selecting, based on the maximum number of user interface options that can legibly fit in the virtual user interface and the information, a subset of user interface operations from the set of available user interface operations associated with the physical surface (col. 8, lines 3-11 as shown in Fig. 5 “FIG. 5 shows an arrangement where an image 400 of the hand is superimposed by an augmented reality image consisting of not only the number buttons 402 of the phone but also of selection option segments 404, which are restricted to the part of the fingers on the palm side and placed on the image of the palm. On the image of the thumb there are arrow keys 406 and 408, which can be used to select a suitable selection option in the up/down direction. In such a case the thumb is in an upright position.”; col.7, lines 17-32 as shown in Fig. 4B “The table browser interface is based on a table-driven browser and the interface has a high information content in a small space. Examine this arrangement below with reference to FIGS. 4A and 4B. FIG. 4A shows how an outside observer sees the user 200 using the device, and FIG. 4B shows an image of the hand 300 seen by the user 200. When the four fingers of the hand 300 are together, an image of the fingers can be superimposed by an augmented reality matrix of 4.times.3 segments, which is adapted to the three parts of each finger. The matrix segments can be, for example, the number buttons and buttons * and # of the phone. The image of the thumb can be superimposed by an augmented reality image of start and end buttons for a call. Since the matrix rows are of different lengths similarly as the fingers, the different columns can be shown with different colours for the sake of clarity.”; where Fig.5 displays the number buttons 402 of the phone on four fingers  and selection option segments 404 on palm, but Fig.4B displays only the number buttons 402 of the phone on four fingers  which is considered as based on the number of user interface options that can legibly fit in the virtual user interface, selecting a subset) ;
generating an instruction for presenting the virtual user interface containing the subset of user interface operations that can legibly fit in the virtual user interface in a  view to the user(col.7, lines 17-32 as shown in Fig. 4B “The table browser interface is based on a table-driven browser and the interface has a high information content in a small space. Examine this arrangement below with reference to FIGS. 4A and 4B. FIG. 4A shows how an outside observer sees the user 200 using the device, and FIG. 4B shows an image of the hand 300 seen by the user 200. When the four fingers of the hand 300 are together, an image of the fingers can be superimposed by an augmented reality matrix of 4.times.3 segments, which is adapted to the three parts of each finger. The matrix segments can be, for example, the number buttons and buttons * and # of the phone. The image of the thumb can be superimposed by an augmented reality image of start and end buttons for a call. Since the matrix rows are of different lengths similarly as the fingers, the different columns can be shown with different colours for the sake of clarity.”; col. 8, lines 3-11 as shown in Fig. 5 “FIG. 5 shows an arrangement where an image 400 of the hand is superimposed by an augmented reality image consisting of not only the number buttons 402 of the phone but also of selection option segments 404, which are restricted to the part of the fingers on the palm side and placed on the image of the palm. On the image of the thumb there are arrow keys 406 and 408, which can be used to select a suitable selection option in the up/down direction. In such a case the thumb is in an upright position.”) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the concepts of display virtual content associated with physical surface of Abovitz and  identifying surface of the physical space according to a pose of the user's head of Wright and displaying and selecting a menu with several options based on information associated with the markers in real world as seen in Genc with displaying user interface options that can legibly fit in the virtual user interface of Pulli because this modification would interact with the contents of the matrix by touching the matrix segments that are superimposed on the image of the hand (col.3, lines 54-59 of Pulli).
Thus, the combination of Abovitz, Wright, Genc and Pulli teaches a method for generating virtual content in a three-dimensional (3D) physical environment of a user, the method comprising: under control of a hardware processor: analyzing data acquired from a pose sensor to identify a pose of a user; identifying a physical surface in a 3D physical environment of the user based at least partly on the pose; -62-receiving an indication to initiate an interaction with the physical surface; determining information associated with a fiducial marker associated with the physical surface; accessing a set of available user interface options associated with the physical surface based on the information associated with the fiducial marker; determining a maximum number of user interface options from the set of available user interface options that can legibly fit in a virtual user interface associated with the physical surface; selecting, based on the maximum number of user interface options that can legibly fit in the virtual user interface and the information associated with the fiducial marker, a subset of user interface operations from the set of available user interface operations associated with the physical surface; generating an instruction for presenting the virtual user interface containing the subset of user interface operations that can legibly fit in the virtual user interface in a 3D view to the user.
Regarding claim 9, Abovitz, Wright, Genc and Pulli teach the method of claim 8, wherein the virtual user interface comprises a virtual menu (¶0542 of Abovitz “As illustrated in FIG. 50C, specific application, functions, tools, menus, models, or virtual rooms or virtual spaces can be assigned or associated to specific physical objects or surfaces. Thus, in response to a gesture performed on or proximate a defined physical structure or physical surface, the AR system automatically opens the respective application, functions, tools, menus, model, or virtual room or virtual space associated with the physical structure or physical surface, eliminating the need to navigate the user interface. As previously noted, a virtual work portal or construct may provide access to other virtual content, for example to applications, functions, menus, tools, games, three-dimensional models, and virtual rooms or virtual spaces. The user may employ various other gestures for navigating once the virtual work portal or construct has been created or opened”; Fig. 4B, Fig5 of Pulli) In addition, the same motivation is used as the rejection for claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Xia et al, U.S Patent Application Publication No. 20150187357 - An apparatus and a method for recognizing and translating natural input signals into User Interface (UI) commands and messages to manage and control a Palmtop virtual UI system. The method includes receiving the natural input signals in a field of view of an input device, recognizing and translating the received natural input signals into the UI commands and messages, and generating and displaying the UI on the input device.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH LE/           Primary Examiner, Art Unit 2619